1    Dean J. Zipser (State Bar No. 94680)
     dzipser@umbergzipser.com
2    Mark A. Finkelstein (State Bar No. 173851)
     mfinkelstein@umbergzipser.com
3    Adina W. Stowell (State Bar No. 211719)
     astowell@umbergzipser.com
4    UMBERG ZIPSER LLP
     1920 Main Street, Suite 750
5    Irvine, CA 92614
     Telephone: (949) 679-0052
6    Facsimile: (949) 679-0461
7    Attorneys for Defendants SMASHBURGER IP
     HOLDER LLC and SMASHBURGER
8    FRANCHISING LLC
9                                        UNITED STATES DISTRICT COURT
10                                      CENTRAL DISTRICT OF CALIFORNIA
11
   In Re: SMASHBURGER IP                              Lead Case No.:
12 HOLDER LLC, et al.
                                                      2:19-cv-00993-JAK (JEMx)
13
     ALL CASES
14
15                                                    STIPULATED PROTECTIVE ORDER

16                                                    Judge: Hon. John A. Kronstadt
17                                                    Magistrate: Hon. John E. McDermott

18                                                    Discovery Document: Referred to
                                                      Magistrate John E. McDermott
19
20
21
22
23
24
25
26
27
28
                                                                            Case No. 2:19-cv-00993
     {Stipulated Protective Order .1}
                                                                 STIPULATED PROTECTIVE ORDER
1               Good Cause Statement:
2               The defendants in this case, Smashburger IP Holder LLC and Smashburger
3    Franchising LLC (“Defendants”), are involved in restaurants that sell, among other
4    things, hamburgers, cheeseburgers, and fries. Plaintiffs have brought a class action
5    lawsuit against Defendants on behalf of purchasers of a hamburger called the
6    “Triple Double.” (In this Stipulation, Plaintiffs and Defendants will be collectively
7    referred to as the “Parties.”)
8               The Parties expect that discovery in this case will include Defendants’
9    commercially sensitive information, such as sales figures, expenses, pricing, and
10   marketing plans. Defendants believe they would be harmed if this information was
11   publicly disclosed, because, for example, such information could give their
12   competitors an advantage. The Parties expect that discovery in this case will also
13   include some private or confidential personal information relating to Plaintiffs in
14   which they have a reasonable expectation of privacy. Additionally, this action is
15   likely to involve valuable and confidential research and development, trade secrets,
16   future marketing plans, and information that could potentially give Defendants’
17   competitors a competitive advantage and/or cause Defendants harm.
18              Thus, and based on the request of the Parties, and good cause being found,
19   the Court ORDERS as follows:
20              1.         Any party to this litigation or any third party shall have the right to
21   designate as “Confidential Material” and subject to this Order any information,
22   document, or thing, or portion of any document or thing, that (a) contains
23   competitively sensitive technical, marketing, financial, sales, or other confidential
24   business information, (b) contains private or confidential personal information,
25   (c) contains information received in confidence from third parties, or (d) the
26   producing party otherwise believes in good faith to be entitled to protection under
27   Fed. R. Civ. P. 26(c)(1)(G) (“Confidential Material”). Any party or third party
28   covered by this Order that produces or discloses any Confidential Material shall
                                                                                  Case No. 2:19-cv-00993
     {Stipulated Protective Order .1}
                                                        2                                      ANSWER
1    mark it with the following or a substantially similar legend: “CONFIDENTIAL.”
2               2.         Any party to this litigation or any third party shall have the right to
3    designate as “Attorneys’ Eyes Only Material” and subject to this Order any
4    information, document, or thing, or portion of any document or thing, that the
5    designating party reasonably believes is among that considered to be most sensitive
6    by the party, including but not limited to research and development, trade secrets,
7    and future marketing plans, and other highly sensitive business or personal
8    information, the disclosure of which is highly likely to cause significant harm to an
9    individual or to the business or competitive position of the designating party. Any
10   party to this litigation or third party covered by this Order that produces or discloses
11   any Attorneys’ Eyes Only Material shall mark the same with the following, or a
12   substantially similar, legend: “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES
13   ONLY.”
14              3.         Any Confidential Material or Attorneys’ Eyes Only Material produced
15   in a non-paper medium (e.g., videotape, audiotape, computer disc) may be so
16   designated by labeling the outside of such non-paper medium, as appropriate, with
17   the following, or a substantially similar, legend: “CONFIDENTIAL” or “HIGHLY
18   CONFIDENTIAL - ATTORNEYS’ EYES ONLY.” In the event a receiving party
19   generates any electronic copy, hard copy, transcription, or printout from any such
20   designated non-paper medium, that party, and all persons subject to this Order,
21   must treat each copy as the original was designated and label it in a manner
22   consistent with this Order.
23              4.         All designations of Confidential Material and Attorneys’ Eyes Only
24   Material shall be made in good faith and in accordance with Fed. R. Civ. P.
25   26(c)(1)(G). The parties will use reasonable care to avoid designating as
26   Confidential Material or Attorneys’ Eyes Only Material documents or information
27   that does not need to be designated as such. To the extent possible or reasonably
28   practicable, the designating party must designate for protection only those parts of
                                                                                 Case No. 2:19-cv-00993
     {Stipulated Protective Order .1}             `                   STIPULATED PROTECTIVE ORDER
                                                       -3-
1    material, documents, items, or oral or written communications that qualify so that
2    other portions of the material, documents, items, or communications for which
3    protection is not warranted are not swept unjustifiably within the ambit of this
4    Order. Mass, indiscriminate, or routinized designations are prohibited. If it comes
5    to a designating party’s attention that information or items that it designated for
6    protection do not qualify for protection, that designating party must promptly notice
7    all other parties that it is withdrawing the inapplicable designation.
8               5.         All Confidential Material and Attorneys’ Eyes Only Material shall be
9    used by the receiving party solely for purposes of the prosecution or defense of this
10   action, shall not be used by the receiving party for any business, commercial,
11   competitive, personal or other purpose, including in any other action by any person
12   or entity, and shall not be disclosed by the receiving party to anyone other than the
13   persons set forth in paragraphs 6 and 7, unless and until the restrictions under this
14   Order are removed either by written agreement of counsel or Court Order.
15              6.         Confidential Material and the contents of Confidential Material may be
16   disclosed only to the following individuals under the following conditions:
17                         a.           Outside counsel retained by the parties for this case;
18                         b.           Outside (non-party-affiliated) experts or consultants
19   retained by outside counsel for purposes reasonably related to the scope of an
20   expert’s work in this case, provided they have signed an Agreement to be Bound by
21   Protective Order in the form attached hereto as Exhibit A;
22                         c. Secretarial, paralegal, clerical, duplicating and data-processing
23              personnel working under the direct supervision of outside counsel, in-house
24              counsel, outside experts, or outside consultants described in paragraphs 6.a
25              and 6.b;
26                         d.           The Court, court reporters, and court personnel;
27                         e.           Any witness who is shown or examined about any
28
                                                                                      Case No. 2:19-cv-00993
     {Stipulated Protective Order .1}                   `                  STIPULATED PROTECTIVE ORDER
                                                            -4-
1    Confidential Material, if it appears that the witness originated, authored or received
2    a copy of it, was involved in the specific subject matter described therein, or is
3    employed by the party who produced the Confidential Material, or if the producing
4    party consents to such disclosure;
5                          f.           Vendors retained by or for the parties to assist with respect to
6               pretrial discovery, trial, or hearings, including but not limited to court
7               reporters, litigation support personnel, jury consultants, mock jurors who sign
8               Exhibit A, persons preparing demonstrative and audiovisual aids for use in
9               court, in depositions, or mock jury sessions, as well as their staff,
10              stenographic, and clerical employees whose duties and responsibilities
11              require access to such materials;
12                         g.           The Parties, and Defendants’ related entities, as well as their in-
13              house attorneys, executives, officers, directors, managers, and employees
14              with whom outside counsel of record find it necessary to consult, in the
15              discretion of such counsel and in good faith, in preparing the action for trial
16              or settlement and who have been made aware of this Order and have agreed
17              to abide by its terms; and
18                         h.           As ordered by the Court or agreed to by the Parties.
19              7.         Material designated as Attorneys’ Eyes Only Material may be
20   disclosed only to the people listed above in paragraphs 6(a)-(f), and (h) unless the
21   producing party consents to such disclosure.
22              8.         Confidential Material and Attorneys’ Eyes Only Material shall be used
23   only by individuals permitted access to it under paragraphs 6 or 7. Confidential
24   Material and Attorneys’ Eyes Only Material, copies thereof, and the information
25   contained therein, shall not be disclosed in any manner to any other individual until
26   and unless (a) outside counsel for the party asserting confidentiality consents to the
27   disclosure or waives the claim of confidentiality, or (b) the Court orders the
28   disclosure.
                                                                                       Case No. 2:19-cv-00993
     {Stipulated Protective Order .1}                   `                   STIPULATED PROTECTIVE ORDER
                                                             -5-
1               9.         With respect to depositions during which there has been a general
2    designation of testimony as Confidential Material or Attorneys’ Eyes Only
3    Material, the party or third party designating the testimony as Confidential Material
4    or Attorneys’ Eyes Only Material shall have until twenty-one (21) days after receipt
5    of the deposition transcript within which to inform all parties the specific portions
6    of the transcript that are to be designated as Confidential Material or Attorneys’
7    Eyes Only Material, which period may be extended by agreement of the parties.
8    Failure to make a specific designation during this period will be construed as the
9    withdrawing of the general confidentiality designation. During the 21-day period,
10   the entire deposition will be treated pursuant to the general designation, unless
11   otherwise agreed to by the party or third party making the general designation. This
12   paragraph shall not apply if only specific portions of the deposition transcript were
13   designated in the first instance.
14              10.        Each person who signs the Agreement to be Bound by Protective
15   Order attached hereto as Exhibit A shall be subject to the jurisdiction of this Court
16   for purposes of any proceedings relating to compliance with or violation of this
17   Order.
18              11.        The recipient of any Confidential Material or Attorneys’ Eyes Only
19   Material subject to this Order shall maintain that material in a secure location and
20   exercise at all times due and proper care to ensure the continued confidentiality of
21   the material.
22              12.        A party shall not be obligated to challenge the propriety of a
23   Confidential Material or Attorneys’ Eyes Only Material designation at the time
24   made, and failure to do so shall not preclude a subsequent challenge thereto at any
25   time during this litigation. If counsel for a party receiving documents or
26   information in discovery in this case objects to the designation of any of them as
27   Confidential Material or Attorneys’ Eyes Only Material, the following procedures
28   shall apply:
                                                                                Case No. 2:19-cv-00993
     {Stipulated Protective Order .1}             `                  STIPULATED PROTECTIVE ORDER
                                                      -6-
1                          a.           Counsel for the objecting party shall serve on the designating
2    party or third party a written objection to such designation, which shall describe
3    with particularity the documents or information in question and state the grounds
4    for objection. Counsel for the designating party or third party shall respond in
5    writing to the objection within ten (10) days (or such later date as may be agreed to
6    by counsel), and state with particularity the grounds for asserting that the document
7    or information is Confidential Material or Attorneys’ Eyes Only Material. If no
8    timely written response is made to the objection, the challenged designation will be
9    deemed withdrawn. If the designating party or third party makes a timely response
10   to such objection asserting the propriety of the designation, and the objecting party
11   wishes to maintain its objection, the parties shall then follow Local Rule 37-1, or
12   any alternate discovery resolution procedures put in place by the Court, to resolve
13   the dispute. The designating party shall bear the burden of initiating the procedure
14   under Local Rule 37-1 and shall bear the burden of persuasion in any such
15   proceeding. If the designating party does not initiate the procedure under Local
16   Rule 37-1 within 21 days after the response to the objection, the challenged
17   designation will be deemed withdrawn. Pending resolution of the dispute, the
18   document or information that is the subject of the filing shall be treated as
19   originally designated.
20              13.        Documents containing Confidential Material or Attorneys’ Eyes Only
21   Material shall not be filed with the Court except as necessary. Any such filings will
22   be made in good faith and not solely for an improper purpose such as harming,
23   harassing or embarrassing another party. All requests to seal documents filed with
24   the Court shall comply with Local Rule 79-5.1 and the Court’s procedures.
25              14.        If the need arises during a hearing to disclose publicly Confidential
26   Material or Attorneys’ Eyes Only Material, the party seeking to make such
27   disclosure shall attempt to provide the other party prior notice, if feasible, to discuss
28   how best to handle the disclosure.
                                                                                      Case No. 2:19-cv-00993
     {Stipulated Protective Order .1}                   `                  STIPULATED PROTECTIVE ORDER
                                                            -7-
1               15.        This Order does not govern trial. Prior to the trial, the parties shall
2    meet and confer to discuss how to handle Confidential Material and Attorneys’
3    Eyes Only Material, and may seek additional relief from the Court.
4               16.        The inadvertent disclosure of Confidential Material or Attorneys’ Eyes
5    Only Material, regardless of whether it was so designated at the time of disclosure,
6    shall not be deemed a waiver of confidentiality, either as to the specific material
7    disclosed or as to any other material or information concerning the same or related
8    subject matter. The inadvertent disclosure may be rectified by written notification,
9    to counsel for all parties to whom the material was disclosed and within a
10   reasonable time after disclosure, that the material should have been designated as
11   Confidential Material or Attorneys’ Eyes Only Material. The written notification
12   shall constitute a designation of the material as Confidential Material or Attorneys’
13   Eyes Only Material under this Order.
14              17.         When the inadvertent disclosure of any information, document or
15   thing subject to attorney-client, another privilege, or work-product immunity, is
16   discovered by the producing party and brought to the attention of the receiving
17   party, the receiving party’s treatment of such material shall be in accordance with
18   Fed. R. Civ. P. 26(b)(5)(B). When the receiving party discovers what appears to be
19   the inadvertent disclosure by the producing party of any information, document or
20   thing subject to attorney-client, another privilege, or work-product immunity, the
21   receiving party shall bring such disclosure to the attention of the producing party.
22   Any inadvertent disclosure of any information, document or thing subject to
23   attorney-client, another privilege, or work-product immunity shall not by itself
24   constitute a waiver by the producing party of any claims of privilege or work-
25   product immunity. Nothing herein, however, herein restricts the right of the
26   receiving party to challenge the producing party’s claim of privilege with the Court.
27              18.         In the event any receiving party having possession, custody or control
28   of any Confidential Material or Attorneys’ Eyes Only Material receives a subpoena,
                                                                                 Case No. 2:19-cv-00993
     {Stipulated Protective Order .1}             `                   STIPULATED PROTECTIVE ORDER
                                                       -8-
1    request for production of documents, or other process or order (the “Request”) to
2    produce such material in another, unrelated legal proceeding, the receiving party
3    shall (1) give notice of the Request to counsel for the disclosing party or third party
4    that designated the material as Confidential Material or Attorneys’ Eyes Only
5    Material, (2) provide a copy of the Request to counsel for the disclosing party or
6    third party, and (3) cooperate in all reasonable efforts of the disclosing party or
7    third party to oppose production of the material sought by the Request. The
8    disclosing party or third party making the designation as Confidential Material or
9    Attorneys’ Eyes Only Material shall have the burden of defending against the
10   Request. The party receiving the Request shall be entitled to comply with it except
11   to the extent the disclosing party or third party making the Confidential Material or
12   Attorneys’ Eyes Only Material designation obtains an order modifying or quashing
13   the Request.
14              19.        The parties agree that they do not need to place on a privilege log any
15   document covered by the attorney-client privilege, and/or the attorney work product
16   doctrine, so long as the document (a) was prepared by outside counsel for a Party
17   and was not disclosed to any third party, (b) constitutes a communication between a
18   Party and its outside counsel or its in-house counsel and was not disclosed to any
19   third party, or (c) constitutes a communication between a Party’s outside or in-
20   house counsel and an expert or consultant retained for this litigation.
21              20.        Nothing in this Order shall preclude any parties, third parties or their
22   attorneys from disclosing or using any material or documents from the party’s or
23   third party’s own files which the party or third party itself has designated as
24   Confidential Material or Attorneys’ Eyes Only Material. No information that is in
25   the public domain, or which is already rightfully known by the receiving party,
26   shall be subject to this Order.
27              21.        This Order shall not deprive any party of its right to object to
28   discovery by any other party or on any otherwise permissible ground. This Order is
                                                                                 Case No. 2:19-cv-00993
     {Stipulated Protective Order .1}             `                   STIPULATED PROTECTIVE ORDER
                                                      -9-
1    being entered without prejudice to the right of any party to move the Court for
2    modification or for relief from any of its terms.
3               22.        This Order shall survive the termination of this action and shall remain
4    in full force and effect unless modified by Court Order or the written stipulation of
5    the parties filed with the Court.
6               23.        Within sixty (60) days of the termination of litigation between the
7    parties, including conclusion of all appeals and the expiration of time to appeal or
8    seek further review, each party or other person or entity subject to the terms hereof
9    shall, if the producing party or third party so requests, (a) assemble and return to the
10   producing party or third party or destroy all original and unmarked copies of
11   documents and things containing Confidential Material and Attorneys’ Eyes Only
12   Material, and (b) destroy all copies of Confidential Material and Attorneys’ Eyes
13   Only Material that contain or constitute attorney work product as well as excerpts,
14   summaries and digests revealing Confidential Material and Attorneys’ Eyes Only
15   Material; provided, however, that outside counsel may retain one copy of all
16   transcripts and pleadings, and any exhibits thereto, as well as electronic copies,
17   subject to the provisions of this Order.
18              Good cause being found, IT IS SO ORDERED.
19
     Dated: November 12, 2019                        _________________________
20                                                   Hon. John E. McDermott
21                                                   United States District Court

22
23
24
25
26
27
28
                                                                               Case No. 2:19-cv-00993
     {Stipulated Protective Order .1}            `                  STIPULATED PROTECTIVE ORDER
                                                     - 10 -
1                                        UNITED STATES DISTRICT COURT
2                                       CENTRAL DISTRICT OF CALIFORNIA
3
4 In Re: SMASHBURGER IP HOLDER
                                                        Lead Case No.:
5 LLC, et al.                                           2:19-cv-00993-JAK (JEMx)
6 ALL CASES                                             Hon. John A. Kronstadt
7
                                                        AGREEMENT TO BE BOUND BY
8                                                       PROTECTIVE ORDER
9
10
11
12
13              I, ____________________________, declare that:
14              1.         My address is ___________________________________________.
15              2.         My present employer is ____________________________________
16   ______________________________________.
17              3.         My present occupation or job description is ____________________
18   _________________________________________________________________.
19              4.         I have carefully read and understood the provisions of the Protective
20   Order the Court has entered in this case, and I will comply with all of its provisions.
21              5.         I will hold in confidence and not disclose to anyone not authorized by
22   the Protective Order any Confidential Material or Attorneys’ Eyes Only Material
23   disclosed to me, or any summaries, abstracts, indices, descriptions, discussions, or
24   other documents or communications containing or describing Confidential Material
25   or Attorneys’ Eyes Only Material disclosed to me.
26              6.         I will limit use of Confidential Material and Attorneys’ Eyes Only
27   Material disclosed to me solely for purposes of this case.
28
                                                                               Case No. 2:19-cv-00993
     {Stipulated Protective Order .1}             `                 STIPULATED PROTECTIVE ORDER
                                                      - 11 -
1               7.         I agree to subject myself to the jurisdiction of this Court for the
2    purpose of any proceedings relating to compliance with or violation of the
3    Protective Order.
4               8.         Within sixty (60) days of the final conclusion of the case, I will return
5    all Confidential Material and Attorneys’ Eyes Only Material and summaries,
6    abstracts, and indices thereof which come into my possession, and documents or
7    things which I have prepared relating thereto, to outside counsel for the party who
8    disclosed the Confidential Material or Attorneys’ Eyes Only Material to me.
9               I declare under penalty of perjury that the foregoing is true and correct.
10              IT IS SO ORDERED.
11   Dated: ____________________                      _________________________
12                                                                 [Name]
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                 Case No. 2:19-cv-00993
     {Stipulated Protective Order .1}             `                   STIPULATED PROTECTIVE ORDER
                                                      - 12 -
